Execution Version


$600,000,000

Go Daddy Operating Company, LLC

5.250% Senior Notes due 2027

Purchase Agreement
May 30, 2019
J.P. Morgan Securities LLC
  As Representative of the
  several Initial Purchasers listed
  in Schedule 1 hereto
c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
Go Daddy Operating Company, LLC, a Delaware limited liability company (the
“Company”) and GD Finance Co, Inc., a Delaware corporation and wholly owned
subsidiary of the Company (the “Co-Issuer” and, together with the Company, the
“Issuers”), jointly and severally propose to issue and sell to the several
initial purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for
whom you are acting as representative (the “Representative”), $600,000,000
principal amount of their 5.250% Senior Notes due 2027 (the “Securities”). The
Securities will be issued pursuant to an Indenture to be dated as of June 4,
2019 (the “Indenture”), among the Issuers, Desert Newco, LLC, a Delaware limited
liability company (“Holdings”), the other guarantors listed in Schedule 2 hereto
(together with Holdings, the “Guarantors”) and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), and will be guaranteed on an unsecured
senior basis by each of the Guarantors (the “Guarantees”).
The Issuers and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:
1.Offering Memorandum and Transaction Information.
The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Issuers and the Guarantors have prepared a
preliminary offering memorandum dated May 28, 2019 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth or incorporating by reference information
concerning the Issuers, the Guarantors and the Securities. Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Issuers to the Initial Purchasers pursuant to the
terms of this purchase agreement (the “Agreement”). The Issuers hereby confirm
that they have authorized the use of the Preliminary Offering Memorandum, the
other Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering




        

--------------------------------------------------------------------------------




Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum.
At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Issuers had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.
The Issuers intend to use the proceeds of the offering of the Securities to
repay existing indebtedness of the Company as described in the Preliminary
Offering Memorandum (the “Transactions”).
2.    Purchase and Resale of the Securities.
(a)    The Issuers agree to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Issuers the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.75% of the principal amount thereof plus accrued interest, if any,
from June 4, 2019 to the Closing Date. The Issuers will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.
(b)    The Issuers understand that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);
(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and
(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
(A)    to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; or
(B)    outside the United States in accordance with the restrictions set forth
in Annex C hereto.
(c)    Each Initial Purchaser acknowledges and agrees that the Issuers and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g),


-2-



--------------------------------------------------------------------------------




counsel for the Issuers and counsel for the Initial Purchasers, respectively,
may rely upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers with their agreements,
contained in paragraph (b) above (including Annex C hereto), and each Initial
Purchaser hereby consents to such reliance.
(d)    The Issuers acknowledge and agree that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser; provided that such offers and sales are made in
accordance with the terms of this Agreement.
(e)    Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel LLP at 10:00 A.M., New York City time, on June 4, 2019,
or at such other time or place on the same or such other date, not later than
the fifth business day thereafter, as the Representative and the Issuers may
agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”
(f)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Issuers to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Issuers. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.
(g)    The Issuers and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Issuers and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Issuers, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Issuers, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuers and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Issuers or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Issuers, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Issuers, the Guarantors or any other person.
3.    Representations and Warranties of the Issuers and the Guarantors. The
Issuers and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:
(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Issuers and the Guarantors make no representation or warranty


-3-



--------------------------------------------------------------------------------




with respect to any statements or omissions made in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Issuers in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Information or the Offering Memorandum.
(b)    Additional Written Communications. The Issuers and the Guarantors
(including their agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Issuers and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c) hereof. Each
such Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Issuers and the Guarantors make no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Issuers in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.
(c)    Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Securities and Exchange Commission (the “Commission”), conformed or will
conform, as the case may be, in all material respects to the requirements of the
Exchange Act, and the rules and regulations of the Commission thereunder, and
when filed, did not or will not, as the case may be, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
(d)    Financial Statements. (i) The financial statements and the related notes
thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the consolidated financial position of GoDaddy Inc., a Delaware corporation
(“Parent”) and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in all material respects
in conformity with U.S. generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods covered thereby; the other
financial information included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum with respect to Parent and its
consolidated subsidiaries has been derived from the accounting records of Parent
and its consolidated subsidiaries and presents fairly the information shown
thereby. The interactive data in eXtensible Business Reporting Language included
or incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum with respect to Parent and
its consolidated subsidiaries fairly presents the information called for in all
material respects and is prepared in accordance with the Commission's rules and
guidelines applicable thereto.


-4-



--------------------------------------------------------------------------------




(ii)     To the Issuers’ knowledge, the financial statements and the related
notes thereto relating to Host Europe Holdings Limited (“HEG”) included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum present fairly in all material respects the consolidated
financial position of HEG and its subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified, and such financial statements have been prepared in all material
respects in conformity with International Financial Reporting Standards (IFRS)
applied on a consistent basis throughout the periods covered thereby.
(e)    No Material Adverse Change. Since the date of the most recent financial
statements of Parent included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum (i) there has not been any
change in the capital stock or long-term debt of Holdings or any of its
subsidiaries that is material, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by Holdings on any class of
capital stock, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, properties,
management, financial position or results of operations of Holdings and its
subsidiaries taken as a whole; (ii) neither Holdings nor any of its subsidiaries
has entered into any transaction or agreement that is material to Holdings and
its subsidiaries taken as a whole or incurred any liability or obligation,
direct or contingent, that is material to Holdings and its subsidiaries taken as
a whole; and (iii) neither Holdings nor any of its subsidiaries has sustained
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (i)
through (iii) above, as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum.
(f)    Organization and Good Standing. The Issuers and each of the Guarantors
and significant subsidiaries have been duly organized and are validly existing
and in good standing (to the extent applicable in such jurisdiction) under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing (to the extent applicable in such
jurisdiction) in each jurisdiction in which their respective ownership or lease
of property or the conduct of their respective businesses as currently conducted
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
properties, management, financial position or results of operations of Holdings
and its subsidiaries, taken as a whole, or on the performance by the Issuers and
the Guarantors of their obligations under this Agreement, the Securities and the
Guarantees (a “Material Adverse Effect”). The subsidiaries listed in Schedule 3
to this Agreement are the only significant subsidiaries of Holdings.
(g)    Capitalization. Parent has the capitalization as set forth in each of the
Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; and all the outstanding shares of capital stock or other
equity interests of each Issuer and Guarantor have been duly and validly
authorized and issued, are fully paid and non-assessable (except, in the case of
any foreign subsidiary, for directors’ qualifying shares) and are owned directly
or indirectly by Holdings (or, in the case of Holdings, by Parent), free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party (collectively, “Liens”),
except (i) as described in each of the Time of Sale Information and the Offering
Memorandum, and (ii) for such Liens as would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.


-5-



--------------------------------------------------------------------------------




(h)    Due Authorization. The Issuers and each of the Guarantors have full
right, power and authority to execute and deliver this Agreement, the Securities
and the Indenture (including each Guarantee set forth therein) (collectively,
the “Transaction Documents”) and to perform their respective obligations
hereunder and thereunder; and all action required to be taken by the Issuers and
each of the Guarantors for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.
(i)    The Indenture. The Indenture has been duly authorized by the Issuers and
each of the Guarantors and on the Closing Date will be duly executed and
delivered by the Issuers and each of the Guarantors and, when duly authorized,
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Issuers
and each of the Guarantors enforceable against the Issuers and each of the
Guarantors in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability (collectively,
the “Enforceability Exceptions”).
(j)    The Securities and the Guarantees. The Securities have been duly
authorized by the Issuers and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Issuers enforceable against the Issuers in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture; and the Guarantees have been duly authorized
by each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.
(k)    Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Issuers and each of the Guarantors.
(l)    Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.
(m)    No Violation or Default. None of the Issuers, the Guarantors nor any of
the significant subsidiaries is (i) in violation of its charter or by-laws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Issuers, the Guarantors or any of the significant
subsidiaries is a party or by which the Issuers, the Guarantors or any of the
significant subsidiaries is bound or to which any property or asset of the
Issuers, the Guarantors or any of the significant subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(n)    No Conflicts. The execution, delivery and performance by the Issuers and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the


-6-



--------------------------------------------------------------------------------




Securities and the issuance of the Guarantees and compliance by the Issuers and
each of the Guarantors with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, result in the termination, modification or
acceleration of, or result in the creation or imposition of any lien, charge or
encumbrance upon any property, right or asset of Holdings or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which Holdings or any of its subsidiaries is
a party or by which Holdings or any of its subsidiaries is bound or to which any
property, right or asset of Holdings or any of its subsidiaries is subject, (ii)
result in any violation of the provisions of the charter or by-laws or similar
organizational documents of the Issuers, the Guarantors or any of the
significant subsidiaries or (iii) result in the violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation, default, lien, charge or
encumbrance that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(o)    No Consents Required. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained herein and their compliance with
their agreements contained herein, no consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Issuers and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities and the
issuance of the Guarantees and compliance by the Issuers and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state and foreign securities laws in connection with the
purchase and resale of the Securities by the Initial Purchasers.
(p)    Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which Holdings or any of its
subsidiaries is a party or to which any property of Holdings or any of its
subsidiaries is the subject that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and, except as
described in each of the Time of Sale Information and the Offering Memorandum,
to the knowledge of the Issuers and each of the Guarantors, no such Actions are
threatened or contemplated by any governmental or regulatory authority or
others.
(q)    Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of Parent and its subsidiaries, and Deloitte LLP, who have
certified certain financial statements of HEG and its subsidiaries, are each
independent public accountants with respect to Parent and its subsidiaries (in
the case of Ernst & Young LLP) and HEG and its subsidiaries (in the case of
Deloitte LLP) within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.
(r)    Title to Real and Personal Property. Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, Holdings and its
subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the respective businesses of Holdings and its subsidiaries, in
each case free and clear of all liens, encumbrances, claims and defects and
imperfections of title except those that (i) do not materially interfere with
the use made and proposed to be made of such property by Holdings and its
subsidiaries or (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.


-7-



--------------------------------------------------------------------------------




(s)    Intellectual Property. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or as set
forth in the Time of Sale Information and the Offering Memorandum, (i) Holdings
and its subsidiaries own or have the right to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, domain names and other source indicators, copyrights
and copyrightable works, know-how, trade secrets, systems, procedures,
proprietary or confidential information and all other worldwide intellectual
property, industrial property and proprietary rights (collectively,
“Intellectual Property”) currently employed by them in connection with their
respective businesses now operated; (ii) the Issuers’, the Guarantors’ and the
significant subsidiaries’ conduct of their respective businesses as now
conducted, does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person; (iii) Holdings and its subsidiaries have
not received any written notice of any claim of infringement or conflict with
any Intellectual Property rights of others; and (iv) the Intellectual Property
of Holdings and its significant subsidiaries is not being infringed,
misappropriated or otherwise violated by any person.
(t)     No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among Holdings or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers, suppliers or other
affiliates of Holdings or any of its subsidiaries, on the other, that would be
required by the Securities Act to be described in a registration statement on
Form S-1 to be filed with the Commission and that is not so described in each of
the Time of Sale Information and the Offering Memorandum.
(u)    Investment Company Act. Neither the Issuers nor any of the Guarantors is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be, required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).
(v)    Taxes. Holdings and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof or have requested extensions thereof (except where the failure
to file or pay would not reasonably be expected to have a Material Adverse
Effect, or except as currently being contested in good faith and for which
reserves required by GAAP have been created in the financial statements of
Parent); and except as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum, there is no tax deficiency that has
been determined adversely to Holdings or any of its subsidiaries that remains
unpaid and would reasonably be expected to have a Material Adverse Effect.
(w)    Licenses and Permits. The Issuers, the Guarantors and the significant
subsidiaries possess all licenses, sub-licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and the Offering Memorandum, except where the
failure to possess or make the same would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and except as
described in each of the Time of Sale Information and the Offering Memorandum or
as would not reasonably be expected to have a Material Adverse Effect, none of
the Issuers, the Guarantors nor any of the significant subsidiaries has received
notice of any revocation or modification of any such license, sub-license,
certificate, permit or authorization or has any reason to believe that any such
license, sub-license, certificate, permit or authorization will not be renewed
in the ordinary course.


-8-



--------------------------------------------------------------------------------




(x)    No Labor Disputes. Except as disclosed in the Time of Sale Information
and Offering Memorandum, no labor disturbance by or dispute with employees of
Holdings or any of its subsidiaries exists or, to the knowledge of the Issuers
and each of the Guarantors, is contemplated or threatened and neither the
Issuers nor any Guarantor is aware of any existing or imminent labor disturbance
by, or dispute with, the employees of any of Holdings’ or any of its
subsidiaries’ principal suppliers, contractors or customers, except as would not
reasonably be expected to have a Material Adverse Effect.
(y)    Certain Environmental Matters. (i) The Issuers, the Guarantors and the
significant subsidiaries (x) are in compliance with all, and have not violated
any, applicable federal, state, local and foreign laws (including common law),
rules, regulations, requirements, decisions, judgments, decrees, orders and
other legally enforceable requirements relating to pollution or the protection
of human health or safety, the environment, natural resources, or to hazardous
or toxic substances or wastes, pollutants or contaminants (collectively,
“Environmental Laws”); (y) have received and are in compliance with all, and
have not violated any, permits, licenses, certificates or other authorizations
or approvals required of them under any Environmental Laws to conduct their
respective businesses; and (z) have not received notice of any actual or
potential liability or obligation under or relating to, or any actual or
potential violation of, any Environmental Laws, including for the investigation
or remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and have no knowledge of any event or
condition that would reasonably be expected to result in any such notice, and
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to Holdings or its subsidiaries, except in the case of each of (i) and
(ii) above, for any such matter as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (iii) except as
described in each of the Time of Sale Information and the Offering Memorandum or
as would not reasonably be expected to have a Material Adverse Effect, (x) there
is no proceeding that is pending, or that is known to be contemplated, against
Holdings or any of its subsidiaries under any Environmental Laws in which a
governmental entity is also a party, other than such proceeding regarding which
it is reasonably believed no monetary sanctions of $100,000 or more will be
imposed and (y) Holdings and its subsidiaries are not aware of any issues
regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could reasonably be expected to have
a Material Adverse Effect.
(z)    Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which Holdings or any member of its “Controlled Group”
(defined as any entity, whether or not incorporated, that is under common
control with Holdings within the meaning of Section 4001(a)(14) of ERISA or any
entity that would be regarded as a single employer with Holdings under Section
414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption; (iii)
for each Plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no Plan has failed (whether or not waived), or is
reasonably expected to fail, to satisfy the minimum funding standards (within
the meaning of Section 302 of ERISA or Section 412 of the Code) applicable to
such Plan; (iv) no Plan is, or is reasonably expected to be, in “at risk status”
(within the meaning of Section 303(i) of ERISA), and no Plan that is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA is in
“endangered status” or “critical status” (within the meaning of Section 305 of
ERISA); (v) the fair market value of the assets of each Plan exceeds the present
value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); (vi) no “reportable


-9-



--------------------------------------------------------------------------------




event” (within the meaning of Section 4043(c) of ERISA or the regulations
promulgated thereunder) has occurred or is reasonably expected to occur; (vii)
each Plan that is intended to be qualified under Section 401(a) of the Code is
so qualified, and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification; (viii) neither Holdings nor
any member of its Controlled Group has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the Pension Benefit Guaranty Corporation, in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA); and (ix) none of the
following events has occurred or is reasonably likely to occur: (A) an increase
in the aggregate amount of contributions required to be made to all Plans by
Holdings or the members of its Controlled Group in the current fiscal year of
Holdings and the members of its Controlled Group members’ compared to the amount
of such contributions made in Holdings’ and its Controlled Group affiliates’
most recently completed fiscal year; or (B) an increase in Holdings’ and its
subsidiaries’ “accumulated post-retirement benefit obligations” (within the
meaning of Accounting Standards Codification Topic 715-60) compared to the
amount of such obligations in Holdings’ and its subsidiaries’ most recently
completed fiscal year, except in each case with respect to the events or
conditions set forth in (i) through (ix) hereof, as would not, individually or
in the aggregate, have a Material Adverse Effect.
(aa)    Disclosure Controls. Parent maintains an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by Parent in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to Parent’s management as
appropriate to allow timely decisions regarding required disclosure. Parent and
its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.
(bb)    Accounting Controls. Parent maintains systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, its principal executive and principal financial
officer, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP. Parent
maintains internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in eXtensible Business Reporting Language
included or incorporated by reference in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum is prepared
in accordance with the Commission's rules and guidelines applicable thereto.
Except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, since the end of the Company’s most recent audited fiscal year,
there are no material weaknesses or significant deficiencies in Parent’s
internal controls.
(cc)    Insurance. The Issuers, the Guarantors and the significant subsidiaries
have insurance covering their respective properties, operations, personnel and
businesses, which insurance is in amounts and insures against such losses and
risks as are customary in the businesses in which they are engaged to protect
the Issuers, the Guarantors and the significant subsidiaries and their
respective businesses; and


-10-



--------------------------------------------------------------------------------




none of the Issuers, the Guarantors nor any of the significant subsidiaries has
(i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.
(dd)    No Unlawful Payments. Neither Holdings nor any of its subsidiaries, nor
any director or officer of Holdings or any of its subsidiaries nor, to the
knowledge of the Issuers and each of the Guarantors, any employee, agent,
affiliate or other person associated with or acting on behalf of Holdings or any
of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee , including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. Holdings and its subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce,
policies and procedures designed to promote and achieve compliance with all
applicable anti-bribery and anti-corruption laws.
(ee)    Compliance with Anti-Money Laundering Laws. The operations of Holdings
and its subsidiaries are and have been conducted at all times in material
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
Holdings or any of its subsidiaries conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
Holdings or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Issuers or any of the Guarantors,
threatened.
(ff)    No Conflicts with Sanctions Laws. Neither Holdings nor any of its
subsidiaries, directors or officers, nor, to the knowledge of the Issuers or any
of the Guarantors, any employee, agent, affiliate or other person associated
with or acting on behalf of Holdings or any of its subsidiaries is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is Holdings, any of its subsidiaries
or any of the Guarantors located, organized or resident in a country or
territory that is the subject or target of Sanctions, including, without
limitation, Crimea, Cuba, Iran, North Korea, and Syria (each, a “Sanctioned
Country”); and the Issuers will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any


-11-



--------------------------------------------------------------------------------




activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as initial purchaser, underwriter,
advisor, investor or otherwise) of Sanctions. Except as described in each of the
Time of Sale Information and the Offering Memorandum, for the past five years,
Holdings and its subsidiaries have not knowingly engaged in, are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.
(gg)    Solvency. On and immediately after the Closing Date, the Issuers and the
Guarantors, on a consolidated basis (after giving effect to the issuance and
sale of the Securities, the issuance of the Guarantees and the other
transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum), will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date and
entity, that on such date (i) the fair value (and present fair saleable value)
of the assets of such entity is not less than the total amount required to pay
the probable liability of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such entity is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities and the issuance of the Guarantees as
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, such entity does not have, intend to incur or believe that it will
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a judgment
that such entity is or would become unable to satisfy.
(hh)    No Restrictions on Subsidiaries. No subsidiary of Holdings is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to Holdings, from
making any other distribution on such subsidiary’s capital stock or similar
ownership interest, from repaying to Holdings any loans or advances to such
subsidiary from Holdings or from transferring any of such subsidiary’s
properties or assets to Holdings or any other subsidiary of Holdings, except as
described in each of the Time of Sale Information and the Offering Memorandum.
(ii)    No Broker’s Fees. Neither Holdings nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.
(jj)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
(kk)    No Integration. Neither Holdings nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be


-12-



--------------------------------------------------------------------------------




integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
(ll)    No General Solicitation or Directed Selling Efforts. None of Holdings or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers or persons acting on their behalf, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.
(mm)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 2(b) (including
Annex C hereto) and their compliance with their agreements set forth therein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.
(nn)    No Stabilization. Neither the Issuers nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
(oo)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Issuers as described in each
of the Time of Sale Information and the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.
(pp)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
(qq)    Statistical and Market Data. Nothing has come to the attention of the
Issuers or any Guarantor that has caused the Issuers or such Guarantor to
believe that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.
(rr)    Cybersecurity; Data Protection. Except as would not reasonably be
expected to have a Material Adverse Effect, (i) Holdings and its subsidiaries
have implemented and maintained commercially reasonable controls, policies,
procedures, and safeguards designed to maintain and protect their material
confidential information and the integrity, operation, redundancy and security
of all information technology assets and equipment, computers, systems,
networks, and hardware in their possession and control (collectively, “IT
Systems”) and all personal data, personally identifiable information, or
confidential information collected or otherwise maintained by them in connection
with their businesses (“Personal Data”), (ii) the IT Systems operate and perform
in all material respects as required in connection with the operation of the
business of Holdings and its subsidiaries as currently conducted, and (iii)
there have been no security breaches resulting in unauthorized uses of or
accesses to


-13-



--------------------------------------------------------------------------------




such IT Systems or Personal Data, except for those that have been remedied
without material cost or liability or the duty to notify any other person, nor
any incidents under internal review or investigations relating to the same.
Holdings and its subsidiaries are presently in material compliance with all
applicable laws, regulations or statutes (including EU GDPR) and all judgments,
orders, and binding rules and regulations of any court or arbitrator or
governmental or regulatory authority, and all documented internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification.
(ss)    Sarbanes-Oxley Act. There is and, in the last five years, has been no
failure on the part of Parent or any of Parent’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.
4.    Further Agreements of the Issuers and the Guarantors. The Issuers and the
Guarantors jointly and severally covenant and agree with each Initial Purchaser
that:
(a)    Delivery of Copies. Until the earlier to occur of (i) the completion of
the initial resale of the Securities by the Initial Purchasers, and (ii) the one
year anniversary of the Closing Date, the Issuers will deliver, without charge,
to the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
(b)    Offering Memorandum, Amendments or Supplements. During the period
beginning the date hereof and ending on the earlier to occur of (i) the
completion of the initial resale of the Securities by the Initial Purchasers,
and (ii) the one year anniversary of the Closing Date, before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing (or before
Parent files) with the Commission any document that will be incorporated by
reference therein, the Issuers will furnish to the Representative and counsel
for the Initial Purchasers a copy of the proposed Offering Memorandum or such
amendment or supplement or document to be incorporated by reference therein for
review, and will not distribute any such proposed Offering Memorandum, amendment
or supplement or file any such document with the Commission to which the
Representative reasonably objects; provided, however, that the Representative
shall not object to any such filing if the Issuers obtain advice of outside
counsel that such filing is required under the rules and regulations of the
Securities Act or Exchange Act; provided, further, that Parent shall have the
right to file with the Commission any report required to be filed by Parent
under the Exchange Act (based on the advice of the Issuers’ internal or external
counsel) no later than the time period required by the Exchange Act.
(c)    Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Issuers and the Guarantors will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.
(d)    Notice to the Representative. During the period beginning the date hereof
and ending on the latest of the Closing Date and the completion of the initial
resale of the Securities by the Initial


-14-



--------------------------------------------------------------------------------




Purchasers, the Issuers will advise the Representative promptly, and confirm
such advice in writing, (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale Information,
Issuer Written Communication or the Offering Memorandum is delivered to a
purchaser, not misleading; and (iii) of the receipt by the Issuers of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and the Issuers will use their commercially reasonable efforts
to prevent the issuance of any such order preventing or suspending the use of
any of the Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum or suspending any such qualification of the Securities and,
if any such order is issued, will use commercially reasonable efforts to obtain
as soon as possible the withdrawal thereof.
(e)    Time of Sale Information. During the period beginning the date hereof and
ending on the latest of the Closing Date and the completion of the initial
resale of the Securities by the Initial Purchasers, if at any time prior to the
Closing Date (i) any event shall occur or condition shall exist as a result of
which any of the Time of Sale Information as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement the Time of Sale Information to comply with law, the
Issuers will promptly notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Time of Sale Information (or any document
to be filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.
(f)    Ongoing Compliance. During the period beginning the date hereof and
ending on the latest of the Closing Date and the completion of the initial
resale of the Securities by the Initial Purchasers, if at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Issuers will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented
(including such document to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.
(g)    Blue Sky Compliance. The Issuers will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities by


-15-



--------------------------------------------------------------------------------




the Initial Purchasers; provided that neither the Issuers nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.
(h)    Clear Market. During the period from the date hereof through and
including the date that is 30 days after the date hereof, the Issuers and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Issuers or any of the Guarantors and
having a tenor of more than one year.    
(i)    Use of Proceeds. The Issuers will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”
(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuers and each of the Guarantors will, during any period
in which the Issuers are not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
(k)    DTC. The Issuers will use commercially reasonable efforts to assist the
Initial Purchasers in arranging for the Securities to be eligible for clearance
and settlement through DTC.
(l)    No Resales by the Issuers. The Issuers will not, and will not permit any
of their respective affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Issuers or any of their respective affiliates
and resold in a transaction registered under the Securities Act or pursuant to
any exemption under the Securities Act that results in such Securities not being
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act.
(m)    No Integration. Neither the Issuers nor any of their respective
affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
(n)    No General Solicitation or Directed Selling Efforts. None of the Issuers
or any of their respective affiliates or any other person acting on their behalf
(other than the Initial Purchasers and persons acting on their behalf, as to
which no covenant is given) will (i) solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.
(o)    No Stabilization. Neither the Issuers nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.


-16-



--------------------------------------------------------------------------------




5.    Certain Agreements of the Initial Purchasers.    Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
(including any electronic road show) above, (iv) any written communication
prepared by such Initial Purchaser and approved by the Company and the
Representative in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.
6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Issuers and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
(a)    Representations and Warranties. The representations and warranties of the
Issuers and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Issuers, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.
(b)    No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B)
the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by Parent or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) under the Exchange Act and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by Parent or any
of its subsidiaries (other than an announcement with positive implications of a
possible upgrading).
(c)    No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
(d)    Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer of each Issuer and of
each Guarantor who has specific knowledge of such Issuer’s or such Guarantors’
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, the representations
set forth in Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Issuers and the Guarantors
in this Agreement are true and correct and that the Issuers and the Guarantors
have complied with all agreements and satisfied all conditions on their part to
be performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above.


-17-



--------------------------------------------------------------------------------




(e)    Comfort Letters. On the date of this Agreement and on the Closing Date,
each of Ernst & Young LLP and Deloitte LLP shall have furnished to the
Representative, at the request of the Issuers, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum; provided that the letters
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date.
(f)    Opinion and 10b-5 Statement of Counsel for the Issuers. Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Issuers and the
Guarantors, shall have furnished to the Representative, at the request of the
Issuers, their written opinion and 10b-5 statement, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex D hereto.
(g)    Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Cahill Gordon & Reindel
LLP, counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.
(h)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.
(i)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Issuers and the
Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.
(j)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.
(k)    Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Issuers, each of the Guarantors
and the Trustee, and the Securities shall have been duly executed and delivered
by a duly authorized officer of each of the Issuers and duly authenticated by
the Trustee.
(l)    Additional Documents. On or prior to the Closing Date, the Issuers and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.


-18-



--------------------------------------------------------------------------------




7.    Indemnification and Contribution.
(a)    Indemnification of the Initial Purchasers. The Issuers and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable and documented legal fees and other reasonable expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser furnished to the Issuers in
writing by such Initial Purchaser through the Representative expressly for use
therein.
(b)    Indemnification of the Issuers and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Issuers,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Issuers or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Issuers in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following paragraphs in the Preliminary Offering Memorandum and the
Offering Memorandum: the fourth sentence of the seventh paragraph and the eighth
paragraph under the heading “Plan of Distribution” in the Preliminary Offering
Memorandum and Offering Memorandum.
(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such


-19-



--------------------------------------------------------------------------------




counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by J.P. Morgan Securities LLC and any such separate firm for the
Issuers, the Guarantors, their respective directors and officers and any control
persons of the Issuers and the Guarantors shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement (x)
includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
(d)    Contribution. If the indemnification provided for in paragraph (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Issuers and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Issuers and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuers or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.


-20-



--------------------------------------------------------------------------------




(e)    Limitation on Liability. The Issuers, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable and documented legal or other reasonable expenses
incurred by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.
(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
8.    Effectiveness of Agreement. This Agreement shall become effective as of
the date first written above.
9.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Issuers, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the Nasdaq Global Select Market; (ii) trading of any securities
issued or guaranteed by the Issuers or any of the Guarantors shall have been
suspended on any exchange or in any over-the-counter market; (iii) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities; or (iv) there shall have occurred any outbreak or
escalation of hostilities or any change in financial markets or any calamity or
crisis, either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.
10.    Defaulting Initial Purchaser.
(a)    If, on the Closing Date, any Initial Purchaser defaults on its obligation
to purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Issuers on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Issuers shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non‑defaulting Initial Purchasers or
the Issuers may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Issuers or
counsel for the Initial Purchasers may be


-21-



--------------------------------------------------------------------------------




necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Issuers agree to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 10, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.
(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuers shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuers shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Issuers or the Guarantors, except that the Issuers and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.
(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Issuers, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
11.    Payment of Expenses.
(a)    Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Issuers and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Issuers’ and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties);


-22-



--------------------------------------------------------------------------------




(viii) all expenses and application fees incurred in connection with the
approval of the Securities for book-entry transfer by DTC; and (ix) all expenses
incurred by the Issuers in connection with any “road show” presentation to
potential investors.
(b)    If (i) this Agreement is terminated pursuant to Section 9, (ii) the
Issuers for any reason fail to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Issuers and each of the
Guarantors jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the documented fees and expenses
of their counsel) reasonably incurred by the Initial Purchasers in connection
with this Agreement and the offering contemplated hereby.
12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
13.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Issuers, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Issuers, the Guarantors or the Initial Purchasers.
14.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” collectively means the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder; (e) the term “written communication” has the meaning
set forth in Rule 405 under the Securities Act; and (f) the term “significant
subsidiary” means any subsidiary of Holdings that meets the definition of
“significant subsidiary” in Rule 1-02 of Regulation S-X under the Exchange Act.
15.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Issuers,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.
16.    Miscellaneous.
(a)    Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of


-23-



--------------------------------------------------------------------------------




telecommunication. Notices to the Initial Purchasers shall be given to the
Representative c/o J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New
York 10179 (fax: 212-270-1063); Attention: Earl Dowling. Notices to the Issuers
and the Guarantors shall be given to them at GoDaddy Inc., 14455 N. Hayden Road,
Scottsdale, Arizona 85260; Attention: Chief Legal Officer.
(c)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
(d)    Submission to Jurisdiction. The Issuers and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Issuers and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Issuers and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Issuers and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Issuers and each Guarantor, as applicable, is subject by a suit upon such
judgment.
(e)    Waiver of Jury Trial. Each of the parties hereto hereby waives any right
to trial by jury in any suit or proceeding arising out of or relating to this
Agreement.
(f)    Recognition of the U.S. Special Resolution Regimes.
(i)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.
(ii)    In the event that any Initial Purchaser that is a Covered Entity or a
BHC Act Affiliate of such Initial Purchaser becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such Initial Purchaser are permitted to be exercised to
no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.
As used in this Section 16(f):
“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or


-24-



--------------------------------------------------------------------------------




(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.
(g)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
(h)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
(i)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.




-25-



--------------------------------------------------------------------------------








 


If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
Very truly yours,
GO DADDY OPERATING COMPANY, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

GD FINANCE CO, INC.
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Secretary and General Counsel

DESERT NEWCO, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
EVP and General Counsel

GODADDY.COM, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
EVP and Chief Legal Officer

WILD WEST DOMAINS, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

SPECIAL DOMAIN SERVICES, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel



[Signature Page to Purchase Agreement]
        

--------------------------------------------------------------------------------





DOMAINS BY PROXY, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

BLUE RAZOR DOMAINS, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

STARFIELD TECHNOLOGIES, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

GO AUSTRALIA DOMAINS, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

GO CANADA DOMAINS, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

GO FRANCE DOMAINS, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel



[Signature Page to Purchase Agreement]
        

--------------------------------------------------------------------------------





GO MONTENEGRO DOMAINS, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

GO CHINA DOMAINS, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

GO DADDY EAST, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

AFTERNIC SERVICES, LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Executive Vice President

NAMEFIND LLC
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Corporate Secretary, Executive Vice President and General Counsel

CALLCATCHERS INC.
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Secretary

GODADDY MEDIA TEMPLE INC.
By:
/s/ Nima Jacobs Kelly
 
Name:
Nima Jacobs Kelly
 
Title:
Secretary



[Signature Page to Purchase Agreement]
        

--------------------------------------------------------------------------------





Accepted: As of the date first written above
J.P. MORGAN SECURITIES LLC
For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.
By:
/s/ Earl Dowling
 
Authorized Signatory







[Signature Page to Purchase Agreement]
        

--------------------------------------------------------------------------------








 


Schedule 1


Initial Purchaser
Principal Amount
J.P. Morgan Securities LLC


$89,999,000.00


Barclays Capital Inc.


$76,500,000.00


BofA Securities, Inc.


$57,000,000.00


Citigroup Global Markets Inc.


$57,000,000.00


Morgan Stanley & Co. LLC


$57,000,000.00


BNP Paribas Securities Corp.


$37,500,000.00


Deutsche Bank Securities Inc.


$37,500,000.00


Goldman Sachs & Co. LLC


$37,500,000.00


HSBC Securities (USA) Inc.


$37,500,000.00


RBC Capital Markets, LLC


$37,500,000.00


SG Americas Securities, LLC


$37,500,000.00


Wells Fargo Securities, LLC


$37,500,000.00


KKR Capital Markets LLC


$1,000.00


Total


$600,000,000.00












--------------------------------------------------------------------------------








 


Schedule 2
Guarantors
DESERT NEWCO, LLC
GODADDY.COM, LLC
WILD WEST DOMAINS, LLC
SPECIAL DOMAIN SERVICES, LLC
DOMAINS BY PROXY, LLC
BLUE RAZOR DOMAINS, LLC
STARFIELD TECHNOLOGIES, LLC
GO AUSTRALIA DOMAINS, LLC
GO CANADA DOMAINS, LLC
GO FRANCE DOMAINS, LLC
GO MONTENEGRO DOMAINS, LLC
GO CHINA DOMAINS, LLC
GO DADDY EAST, LLC
AFTERNIC SERVICES, LLC
NAMEFIND LLC
CALLCATCHERS INC.
GODADDY MEDIA TEMPLE INC.








        

--------------------------------------------------------------------------------








 


Schedule 3
Significant Subsidiaries
GO DADDY OPERATING COMPANY, LLC
GODADDY.COM, LLC
WILD WEST DOMAINS, LLC
GD UK HOLDINGS, LTD.
GD UK HOLDINGS SUB, LTD.
HOST EUROPE HOLDINGS LTD.
GODADDY MSH INC.
GD FINANCE CO, INC.








        

--------------------------------------------------------------------------------








 


ANNEX A
Additional Time of Sale Information
1.    Term sheet containing the terms of the Securities, substantially in the
form of Annex B.






        

--------------------------------------------------------------------------------








 


ANNEX B


Pricing Term Sheet, dated May 30, 2019
to Preliminary Offering Memorandum, dated May 28, 2019
Strictly Confidential


greengddy.jpg [greengddy.jpg]
Go Daddy Operating Company, LLC
and
GD Finance Co, Inc.




This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum, dated May 28, 2019 (the “Preliminary Offering
Memorandum”). The information in this pricing term sheet supplements the
Preliminary Offering Memorandum and updates and supersedes the information in
the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Terms used and not defined
herein have the meanings assigned in the Preliminary Offering Memorandum.


The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of any other jurisdiction. The
notes may not be offered or sold in the United States or to U.S. persons (as
defined in Regulation S under the Securities Act) except in transactions exempt
from, or not subject to, the registration requirements of the Securities Act.
Accordingly, the notes are being offered only to (1) “qualified institutional
buyers” as defined in Rule 144A under the Securities Act and (2) outside the
United States to non-U.S. persons in compliance with Regulation S under the
Securities Act.


Issuers:
Go Daddy Operating Company, LLC and GD Finance Co, Inc.
Security Description:
5.250% Senior Notes due 2027 (the “notes”)
Distribution:
144A and Regulation S without registration rights
Principal Amount:
$600,000,000
Gross Proceeds:
$600,000,000
Maturity:
December 1, 2027
Coupon:
5.250%
Issue Price:
100% of face amount
Yield to Maturity:
5.250%
Spread to Benchmark Treasury:
+305 basis points
Benchmark Treasury Price and Yield:
2.25% UST due November 15, 2027
Interest Payment Dates:
June 1 and December 1, commencing December 1, 2019
Equity Clawback:
Up to 40% at 105.25% prior to June 1, 2022
Optional Redemption:
Make-whole call @ T+50 bps prior to June 1, 2022, then:
 
On or after:
Price:
 
2022
102.625%
 
2023
101.750%
 
2024
100.875%
 
2025 and thereafter
100.000%





--------------------------------------------------------------------------------





Change of Control:
Putable at 101% of principal plus accrued and unpaid interest
Trade Date:
May 30, 2019
Settlement:
T+3; June 4, 2019. We expect that delivery of the notes will be made against
payment therefor on or about June 4, 2019, which will be the third business day
following the date of pricing of the notes (such settlement cycle being herein
referred to as “T+3”). Under Rule 15c6-1 under the Exchange Act, trades in the
secondary market generally are required to settle in two business days, unless
the parties to any such trade expressly agree otherwise. Accordingly, purchasers
who wish to trade the notes prior to the date that is two business days
preceding the settlement date will be required, by virtue of the fact that the
notes initially will settle T+3, to specify an alternate settlement cycle at the
time of any such trade to prevent a failed settlement. Purchasers of notes who
wish to trade notes prior to the date that is two business days preceding the
settlement date should consult their own advisor.
CUSIP / ISIN:
38016L AA3 / US38016LAA35 (144A)
U3826M AA2 / USU3826MAA28 (Reg S)
Denominations/Multiple:
$2,000 / $1,000
Expected Ratings*:
S&P: B+ Moody’s: B1
Joint Book-Running Managers:
J.P. Morgan Securities LLC
Barclays Capital Inc.
BofA Securities, Inc.
Citigroup Global Markets Inc.
Morgan Stanley & Co. LLC
BNP Paribas Securities Corp.
Deutsche Bank Securities Inc.
Goldman Sachs & Co. LLC
HSBC Securities (USA) Inc.
RBC Capital Markets, LLC
SG Americas Securities, LLC
KKR Capital Markets LLC
Wells Fargo Securities, LLC

__________________
This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.
This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act, and
outside the United States solely to Non-U.S. persons as defined under Regulation
S.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.
*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.
Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.




--------------------------------------------------------------------------------






ANNEX C


Restrictions on Offers and Sales Outside the United States
In connection with offers and sales of Securities outside the United States:
(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.
(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Issuers that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.


